UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October31, 2013. [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-31797 CRYSTAL ROCK HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 03-0366218 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification Number 1050 Buckingham St., Watertown, CT06795 (Address of principal executive offices and zip code) Registrant's telephone number, including area code:(860) 945-0661 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $.001 per share NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[_]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[_]No[X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the last sale price per share of common stock on April 30, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, as reported on the NYSE MKT, was $10,259,445. The number of shares outstanding of the registrant's Common Stock, $.001 par value per share, was 21,364,411 on January 17, 2014. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement, to be filed not later than 120 days after the registrant’s fiscal year ended October 31, 2013, and delivered in connection with the registrant’s annual meeting of stockholders, are incorporated by reference into Part III of this Form 10-K. 2 Table of Contents Page PartI Item1. Business 4 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 18 Item2. Properties 18 Item3. Legal Proceedings 19 Item4. Mine Safety Disclosure 19 PartII Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item8. Financial Statements and Supplementary Data 33 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item9A. Controls and Procedures 33 Item 9B. Other Information 34 PartIII Item10. Directors, Executive Officers and Corporate Governance 35 Item11. Executive Compensation 35 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item13. Certain Relationships and Related Transactions, and Director Independence 36 Item14. Principal Accountant Fees and Services 36 PartIV Item15. Exhibits and Financial Statement Schedules 37 Signatures Note: Items 6 and 7A are not required for smaller reporting companies and therefore are not furnished. ***** In this Annual Report on Form 10-K, “Crystal Rock,” the “Company,” “we,” “us” and “our” refer to Crystal Rock Holdings, Inc. and its subsidiary, taken as a whole, unless the context otherwise requires. ***** This Annual Report on Form 10-K contains references to trade names, label design, trademarks and registered marks of Crystal Rock Holdings, Inc. and its subsidiary and other companies, as indicated.Unless otherwise provided in this Annual Report on Form 10-K, trademarks identified by (R) are registered trademarks or trademarks, respectively, of Crystal Rock Holdings, Ltd. or its subsidiary.All other trademarks are the properties of their respective owners. ***** Except for historical facts, the statements in this Annual Report on Form 10-K are forward-looking statements.Forward-looking statements are merely our current predictions of future events.These statements are inherently uncertain, and actual events could differ materially from our predictions.Important factors that could cause actual events to vary from our predictions include those discussed in this Annual Report on Form 10-K under the heading “Risk Factors.”We assume no obligation to update our forward-looking statements to reflect new information or developments.We urge readers to review carefully the risk factors described in this Annual Report on Form 10-K and in the other documents that we file with the Securities and Exchange Commission.You can read these documents at www.sec.gov. 3 PART I ITEM 1.BUSINESS. Introduction and Company Background Crystal Rock Holdings, Inc., incorporated in Delaware in 1990, is engaged in the production, marketing and distribution of bottled water (the Crystal Rock® and Vermont Pure® brands) and the distribution of coffee (including our Cool Beans® brand), ancillary products and other office refreshment products, and office products (under the Crystal Rock Office® and Universal Business brands).We operate primarily as a distribution business to homes and offices, using our own trucks for distribution throughout New England, New York, and New Jersey. Our distribution sales and services evolved from our initial business, sales of bottled water and cooler rentals.We bottle our water and also have it bottled for us.All of our water products are still, non-sparkling waters as opposed to sparkling waters.In addition to water and related services, our other significant food and drink offerings have grown to include distribution of coffee and ancillary products, and other refreshment products including soft drinks and snacks.To a lesser extent, we distribute these products through third party distributors and directly through vending machines. Water Bottled water is a mainstream beverage and the centerpiece of many consumers’ healthy living lifestyles.Sales of bottled water accounted for 41% in each of fiscal years 2013 and 2012.We believe that the development of the bottled water industry has for many years reflected public awareness of the potential contamination and unreliability of some municipal water supplies.Conversely, bottled water has been the recent focus of publicity regarding concerns about the possibly adverse environmental effects of using plastic bottles, as well as the effect on the environment of water extraction and the production and disposal of plastic bottles (see Item 1A, Risk Factors). Coffee Coffee, a product that is counter seasonal to water, is the second leading product in the distribution channel, accounting for 23% of our total sales in fiscal year 2013 and 24% of our total sales in fiscal year 2012.We sell different brands and sizes of coffee products.We continue to promote our Cool Beans® brand coffee in an effort to increase profitability and create brand equity in the coffee category.Because coffee is a commodity, coffee sales are affected by volatility in the world commodity markets.An interruption in supply or a dramatic increase in pricing could have an adverse effect on our business. The increase in coffee sales in recent years has been driven by the market growth of single-serve coffee products.This development has revolutionized the marketplace and, while we expect the growth of these products to continue, innovation and changes in distribution are likely to play a significant role in the profitability of these products. 4 Refreshment and Equipment Rental Ancillary products, such as soft drinks and snacks, accounted for 16% of our total revenues in each of fiscal years 2013 and 2012.Equipment rentals, primarily water coolers, made up 12% of our total revenues in each of those fiscal years. Office Products and Other Revenue While the contribution of water, coffee, refreshment products and cooler rentals to our revenues have been relatively flat over the past two fiscal years, since 2010 we have been pursuing strategies and opportunities intended to grow our revenues from sales of office products, as discussed more fully below.In fiscal 2013, we modified our long-term strategy in this regard from mainly pursuing organic growth to endeavoring to increase office products revenues through acquisitions, as well as by organic growth.We completed the acquisition of Universal Business Equipment Corp. in 2013 and are in the process of integrating Universal into Crystal Rock’s systems and operations.The contribution to total revenues from office products and other revenue in fiscal 2013 was 8%, compared to 7% in fiscal 2012. Water Sources, Treatment, and Bottling Operations Water from local municipalities is the primary source for the Crystal Rock Waters® brand in 3 and 5 gallon bottles.This accounts for 70% of our water bottled in these types of containers.Municipal water is purified through a number of processes beginning with filtration.Utilizing carbon and ion exchange filtration systems, we remove chlorine and other volatile compounds and dissolved solids.After the filtration process, impurities are removed by reverse osmosis and/or distillation.We ozonate our purified water (by injecting ozone into the water as an agent to prohibit the formation of bacteria) prior to storage.Prior to bottling, we add pharmaceutical grade minerals to the water, including calcium and potassium, for taste.The water is again ozonated and bottled in a fully enclosed clean room with a high efficiency particulate air, or HEPA, filtering system designed to prevent any airborne contaminants from entering the bottling area, in order to create a sanitary filling environment. If for any reason the municipal sources for Crystal Rock® water were curtailed or eliminated, we could, though probably at greater expense, purchase water from other sources and have it shipped to our manufacturing facilities. The primary source of our natural spring water (primarily sold under the Vermont Pure® brand) is a spring owned by a third party in Stockbridge, Vermont that is subject to a 50-year water supply contract, approximately 40 years of which remain.We also obtain water, under similar agreements with third parties, from springs in Bennington and Tinmouth, Vermont.These three springs are approved by the State of Vermont as sources for natural spring water.The contractual terms for these springs provide spring water in excess of our current needs and within the apparent capacity of the springs, and accordingly we believe that we can readily meet our bulk water supply needs for the foreseeable future. Water from these springs account for 30% of our total water bottled. Percolation through the earth's surface is nature's best filter of water.We believe that the age and extended percolation period of our natural spring water provides the natural spring water with certain distinct attributes: a purer water, noteworthy mineral characteristics (including the fact that the water is sodium free and has a naturally balanced pH), and a light, refreshing taste. 5 An interruption in or contamination of any of our spring sites would materially affect our business.We believe that we could find adequate supplies of bulk spring water from other sources, but that we might suffer inventory shortages or inefficiencies, such as increased purchase or transportation costs, in obtaining such supplies. We are highly dependent on the integrity of the sources and processes by which we derive our products.Natural occurrences beyond our control, such as drought, flood, earthquake or other geological changes, a change in the chemical or mineral content or purity of the water, or environmental pollution may affect the amount and quality of the water available from the springs or municipal sources that we use.There is a possibility that characteristics of the product could be changed either inadvertently or by tampering before consumption.Even if such an event were not attributable to us, the product’s reputation could be irreparably harmed.Consequently, we would experience economic hardship.Occurrence of any of these events could have an adverse impact on our business.We are also dependent on the continued functioning of our bottling processes.An interruption could result in an inability to meet market demand and/or negatively impact the cost to bottle the products. We have no material contractual commitments to the owners of our outside sources and bottling facilities other than for the products and services we receive. We use outside trucking companies to transport bulk spring water from the source site to our bottling facilities. Products We sell our Crystal Rock® and Vermont Pure® water brands in three and five gallon bottles to homes and offices throughout New England, New York, and New Jersey.In general, Crystal Rock® is distributed in southern New England and upstate and western New York, while Vermont Pure® is primarily distributed throughout northern New England and upstate New York and secondarily in southern New England.We rent and sell water coolers to customers to dispense bottled water.Our coolers are available in various consumer preferences such as cold, or hot and cold, dispensing units.In addition, we sell and rent units to commercial accounts that filter water from the existing source on site.We also rent and sell coffee brewing equipment and distribute a variety of coffee, tea and other hot beverage products and related supplies, as well as other consumable products used around the office.We offer vending services in some locations.We own the Cool Beans® brand of coffee which we distribute throughout our market area.In addition to Cool Beans®, we sell other brands of coffee, most notably, Baronet and Green Mountain Coffee Roasters. Our extensive distribution systemand large customer lists afford us the opportunity to introduce new products that may benefit our current customers or appeal to new customers.From time to time wemay capitalize on theseopportunities by expanding our product lines or replacing existing products with new ones.In response to the increasingly competitive sales environment,we will consider distributing new products thatwe believe may enhance our sales and profitability. Office Products Line In 2010 we announced that we would add to our product lines in the future by offering a full line of office products using our Crystal Rock Office® brand.Recognizing the value inherent in our distribution system, we do not maintain large inventories of office products.Rather, we primarily purchase office products from large national vendors that provide just-in-time delivery, with the result that the introduction of our office product line has not resulted, and is not expected to result, in a material outlay of resources to accommodate increased inventory.We anticipate that the broader range of office products will contribute to our sales in the future so that this product line becomes a growing portion of our total sales. 6 Our original strategy contemplated growing this portion of our business by, in part, improving our information technology (IT) infrastructure for a variety of reasons, including in order to facilitate online sales.Our original strategy also contemplated growth by acquisition.In November 2010, we acquired the assets of a small office products company in Hartford, Connecticut, which provided us with a customer base and proven product line from which to expand in central Connecticut.In 2011, we introduced office products sold under the Crystal Rock Office® brand throughout Connecticut, and our strategy is to offer office products on a region-by-region basis throughout our entire market area in the future.We had significant IT expenditures in fiscal 2011 and fiscal 2012, a significant portion of which was devoted toward developing the web-based and personnel aspects of selling the Crystal Rock Office® brand.However, in fiscal 2013 and subsequently, we determined that this effort was not yielding the desired result, and we decided to re-focus our strategy.We reduced our sales force, curtailed some of our IT expenses, and, to facilitate a more rapid integration of the office product line, system-wide, we acquired the assets of Universal Business Equipment Corp. in fiscal 2013.The acquisition increased our distribution in portions of our core market areas and enhanced our internet sales presence. Despite the advantage of not having to maintain a significant inventory for office products, we note that this line of products does not yield as much margin as our traditional lines, so that incremental sales will not proportionately be as profitable as our traditional lines have been.No assurance can be given that we will achieve the anticipated sales and profitability in the future. In addition to barriers to entry in this market such as establishing our brand name in the marketplace and developing our information technology systems, we face significant competition from other office products suppliers that have considerably greater assets and resources than we do and may be better known for office products sales in our markets.We believe that we have a well-established distribution system and that the Crystal Rock® family of brands is well known in the regions in which we operate, and we hope to successfully leverage those advantages.Nevertheless, price competition in the office product market can be robust, and there can be no assurance that our office products strategy will be successful. Marketing and Sales of Branded Products Crystal Rock products are marketed and distributed under four house brands - Crystal Rock Waters, Vermont Pure Natural Spring Water, Cool Beans Coffee and Crystal Rock Office. Through this combination of brands - and resale of other manufactured brands - we provide a choice of high quality products and value-added services to homes and offices. Both our water brands feature three and five gallon premium bottled water in addition to a small pack case offerings. Our coffee line includes over 70 varieties in many different types of packaging. Additionally, we also re-sell other coffee and tea selections. The new office products line will feature over 40,000 products for supplying small and medium-sized business. 7 Over the last several years we have refocused our efforts on sales and marketing in order to better serve all of our product lines and enhance the value of our distribution system and customer base. With the intent of increasing sales over the long term, we have hired and trained an expanded sales force. In addition, we have incurred significant expenditures to build an information technology infrastructure designed to enhance sales administration and run our business more efficiently. However, late in 2013 we decided to shift the infrastructure platform that we had been constructing to one we had acquired during the year. During this transition period we contracted our sales force while we stabilize our customer relationship software. (For more information on our sales and technology project see Item 1A, Risk Factors, and Item 7, Management’s Discussion and Analysis.) We support this marketing and sales effort through a number of methods, including: e-commerce, direct mail, internet advertising, traditional advertising, social media, sales collateral, email marketing, digital/internet technologies,referrals and public relations. We also sponsor local area sporting events, participate in trade shows, maintain high community visibility, and donate to many charitable events. We market our home and office delivery service throughout most of New England, New York and parts of New Jersey. A combination of telemarketers and sales personnel sell our products and services, and a professional marketing agency develops and manages our brands and market position. Our goal is to optimize our marketing and sales returns through efficient technology investments, personal customer interactions and maintaining consistent visibility. Advertising and Promotion We advertise our products through a digital, online strategy focused on promoting expanded product and services, and we look to collect customer data in order to engage and market customer relationships both on and offline. Through a combination of websites, social platforms and internet advertising, we are centralizing and transitioning our marketing efforts to offer and incentivize current and new customers through a larger online presence while providing customers direct purchasing capability. In addition to Yellow Page advertising, we also promote our products through sales collateral, direct mail, various public relations and sponsorship opportunities. We endeavor to be highly visible in the communities that we serve. We have sponsored professional minor league baseball and local sporting events and various charitable and cultural organizations, such as Special Olympics and the Multiple Sclerosis Society, by donating both product and money. In addition, we have been a significant sponsor of a United Way giving campaign to support Live United through the Greater Waterbury Connecticut United Way and featuring local giving options to support the United Way throughout our entire market area. Sales and Distribution We sell and deliver products directly to our customers using our own employees and route delivery trucks. We make deliveries to customers on a regularly scheduled basis. We bottle our water at our facilities in Watertown, Connecticut, White River Junction, Vermont, and Halfmoon, New York and have water bottled for us in Buffalo and Clayton, New York. We maintain numerous distribution locations throughout our market area. From these locations we also distribute dispensing equipment, a variety of coffee, tea and other refreshment products, and related supplies. We ship between our production and distribution sites using both our own and contracted carriers. 8 Supplies We currently source all of our raw materials from outside vendors. As one of the largest Home and Office distributors in the country, we are able to capitalize on volume to continue to reduce costs. We rely on trucking to receive raw materials and transport and deliver our finished products.Consequently, the price of fuel significantly impacts the cost of our products.We purchase our own fuel for our Home and Office delivery and use third parties for transportation of raw materials and finished goods between our warehouses.While volume purchases can help control erratic fuel pricing, market conditions ultimately determine the price. In the past, we have experienced substantial market fluctuation of fuel prices. However, when fuel prices have increased, we have been able to establish a fuel adjustment charge for our customers that covered the incremental rising cost of fuel. When fuel prices have decreased, they have not decreased enough to offset the incremental fuel cost over what we considered our “base” level for fuel cost. The risk remains that we may not be able to use fuel price adjustments to cover the cost of fuel increases in a volatile market for petroleum products, which could adversely affect our profitability. Our principal coffee suppliers are Green Mountain Coffee Roasters and Baronet Coffee. Our principal bottle supplier is Parker Plastics. No assurance can be given that we will be able to obtain the supplies we require on a timely basis or that we will be able to obtain them at prices that allow us to maintain the profit margins we have had in the past.We believe that we will be able to either renegotiate contracts with these suppliers when they expire or, alternatively, if we are unable to renegotiate contracts with our key suppliers, we believe that we could replace them.Any raw material disruption or price increase may result in an adverse impact on our financial condition and prospects.For instance, we could incur higher costs in renegotiating contracts with existing suppliers or replacing those suppliers, or we could experience temporary dislocations in our ability to deliver products to our customers, either of which could have a material adverse effect on our results of operations. Seasonality Our business is seasonal. The period from Juneto September, when we have our highest water sales,represents the peak period for sales and revenues due to increased consumption of cold beverages during the summer months in our core Northeastern United States market. Conversely, coffee has a peak sales period from November to March. Competition We believe that bottled water historically has been a regional business in the United States.The market includes several large regional brands owned by multi-national companies that operate throughout contiguous states. We also compete with smaller, locally-owned bottlers that operate in specific cities or market areas within single states. With our Crystal Rock® and Vermont Pure® brands, we compete on the basis of pricing, customer service, the quality of our products, attractive packaging, and brand recognition.We consider our trademarks, trade names and brand identities to be very important to our competitive position and defend our brands vigorously.In addition, we offer polyethylene terephthalate (“PET”) plastic as an alternative bottle and have converted customers with health concerns about polycarbonate plastic to this container. We feel that installation of filtration units in the home or commercial setting poses a competitive threat to our business.To address this, we have continued to develop our plumbed-in filtration business expanding it internally and through acquisitions and actively offering it as an alternative product to our bottled water. 9 Over the years, cheaper water coolers available from retail outlets have become more prevalent, making customer purchasing a more viable alternative to leasing.Traditionally, the rental of water coolers for offices and homes has been a very profitable business for us.As coolers have become cheaper and more readily available at retail outlets, our cooler rental revenue has declined.Although this rental revenue is very profitable for us, it may continue to decline or become less profitable in the future as a result of retail competition. As discussed above, coffee is another significant component of our overall sales.The growth of this product line has been driven by single serve packages.Increased competition has developed for these products, not only from other food and beverage distributors, but office products distributors as well. In addition, retail and internet availability has increased.Machines to brew these packages are different from traditional machines and packages ideally need to be brewed in machines that accommodate the specific package.As a result, the popularity of a certain machine often dictates what products are successful in the marketplace.Consequently, our success, both from a sales and profitability perspective, may be affected by our access to distribution rights for certain products and machines and our decisions concerning which equipment to invest in. We believe that it has become increasingly important to our competitive advantage to decrease the impact of our business on the environment.We traditionally use five gallon containers that are placed on coolers and are reused many times.To further “green” our business we generate solar electricity in our Watertown, Connecticut facility, use high efficiency lighting and vehicles and have instituted no-idling and other driving policies in all of our locations. Trademarks We own the trade names of the principal water brands that we sell, Vermont Pure Natural Spring Water® and Crystal Rock®.We also own the Cool Beans® coffee brand, Crystal Rock Office® products brand and own or have rights to other trade names that currently are not a significant part of our business.Our trademarks as well as label designs are, in general, registered with the United States Patent and Trademark Office. Government Regulation The Federal Food and Drug Administration (FDA) regulates bottled water as a “food.”Accordingly, our bottled water must meet FDA requirements of safety for human consumption, of processing and distribution under sanitary conditions and of production in accordance with the FDA “good manufacturing practices.”To assure the safety of bottled water, the FDA has established quality standards that address the substances that may be present in water which may be harmful to human health as well as substances that affect the smell, color and taste of water.These quality standards also require public notification whenever the microbiological, physical, chemical or radiological quality of bottled water falls below standard.The labels affixed to bottles and other packaging of the water is subject to FDA restrictions on health and nutritional claims for foods under the Fair Packaging and Labeling Act.In addition, all drinking water must meet Environmental Protection Agency standards established under the Safe Drinking Water Act for mineral and chemical concentration and drinking water quality and treatment that are enforced by the FDA. 10 We are subject to the food labeling regulations required by the Nutritional Labeling and Education Act of 1990.We believe we are in compliance with these regulations. We are subject to periodic, unannounced inspections by the FDA.Upon inspection, we must be in compliance with all aspects of the quality standards and good manufacturing practices for bottled water, the Fair Packaging and Labeling Act, and all other applicable regulations that are incorporated in the FDA quality standards.We believe that we meet the current regulations of the FDA, including the classification as spring water.All of our plants and distribution locations are registered with the FDA under the "Public Health Security and Bioterrorism Preparedness and Response Act of 2002".Most recently, the FDA put into effect the Bottled Water Microbial Rule to monitor water sources for E. coli bacteria.We have been in compliance with the testing requirements for this rule prior to and since its inception in December 2009. We also must meet state regulations in a variety of areas to comply with purity, safety, and labeling standards.From time to time, our facilities and sources are inspected by various state departments and authorities. Our product labels are subject to state regulation (in addition to federal requirements) in each state where the water products are sold.These regulations set standards for the information that must be provided and the basis on which any therapeutic claims for water may be made. We use a comprehensive program of self-regulation and use third party auditors for testing and inspections to evaluate our compliance with federal and various state regulations. In recent years, there has been legislative and executive action in state and local governments that has or would ban the use of bottled water in municipal buildings, enact local taxes on bottled water, and limit the sale by municipalities of water supplies to private companies for resale.Such regulation could adversely affect our business and financial results.For additional information, see “Risk Factors” below. The laws that regulate our activities and properties are subject to change.As a result, there can be no assurance that additional or more stringent requirements will not be imposed on our operations in the future. Although we believe that our water supply, products and bottling facilities are in substantial compliance with all applicable governmental regulations, failure to comply with such laws and regulations could have a material adverse effect on our business. Employees As of January 7, 2014, we had 373 full-time employees and 17 part-time employees.None of the employees belong to a labor union.We believe that our relationships with our employees are good. Additional Available Information Our principal website is www.crystalrock.com.We make our annual, quarterly and current reports, and amendments to those reports, available free of charge on www.crystalrock.com, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission (SEC).Reports of beneficial ownership of our common stock, and changes in that ownership, by directors, officers and greater-than-10% shareholders on Forms 3, 4 and 5, are likewise available free of charge on our website. 11 The information on our website is not incorporated by reference in this Annual Report on Form10-K or in any other report, schedule, notice or registration statement filed with or submitted to the SEC. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically at www.sec.gov.You may also read and copy the materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Room 1580, Washington, D.C. 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. ITEM 1A.RISK FACTORS. We operate in a competitive business environment that is influenced by conditions some of which are controllable and other are beyond our control.These conditions include, but are not limited to, the regional economy, monetary policy, and the political and regulatory environment.The following summarizes important risks and uncertainties that may materially affect our business in the future. The Baker family currently owns a majority of our voting stock and controls the company.Such control affects our corporate governance, and could also have the effect of delaying or preventing a change of control of the company. The Baker family group, consisting of four current directors Henry Baker (Chairman Emeritus), Peter Baker (CEO), John Baker (Executive Vice President) and Ross Rapaport (Chairman), as trustee, together own a majority of our common stock.Accordingly, these stockholders, acting together, can exert a controlling influence over the outcome of matters requiring stockholder approval, such as the election of directors, amendments to our certificate of incorporation, mergers and various other matters.The concentration of ownership could also have the effect of delaying or preventing a change of control of the company. As permitted under the corporate governance rules of the NYSE MKT, we have, at the direction of the Baker family group, elected “controlled company” status under those rules.A controlled company is exempted from these NYSE MKT corporate governance rules:(1) the requirement that a listed company have a majority of independent directors, (2) the requirement that nominations to the company’s board of directors be either selected or recommended by a nominating committee consisting solely of independent directors, and (3) the requirement that officers’ compensation be either determined or recommended by a compensation committee consisting solely of independent directors.We do not currently utilize exemption (3) as we have a compensation committee consisting solely of three independent directors. The personal interests of our directors and officers create conflicts. As mentioned above, the Baker family group owns a majority of our common stock.In addition, in connection with the acquisition of the Crystal Rock Spring Water Company in 2000, we issued members of the Baker family group 12% subordinated promissory notes secured by all of our assets. As of October 31, 2013, the balance on these notes is $10,000,000.We also lease important facilities in Watertown and Stamford, Connecticut from Baker family interests.These interests of the Baker family create various conflicts of interest.Transactions between the Company and related parties are subject to review and approval by the Audit Committee, which consists entirely of independent directors. 12 Our success depends on the continued services of key personnel. Our continued success will depend in large part upon the expertise of our senior management and their ability to execute our strategic planning.Peter Baker, our Chief Executive Officer and President, John Baker, our Executive Vice President, and Bruce MacDonald, our Chief Financial Officer, Treasurer and Secretary, have entered into employment agreements with Crystal Rock Holdings, Inc.These “at will” employment agreements do not prevent these employees from resigning.The departure or loss of any of these executives individually could have an adverse effect on our business and operations. Our expansion strategy, which began in 2011 and has involved hiring additional sales personnel and building a new information technology (IT) infrastructure system, has been more difficult to execute than we expected.This has resulted in some operating inefficiencies and has negatively affected our earnings and cash flow.While we believe that we can resolve the issues facing us with modifications to our strategy, there is no assurance that we can manage the necessary changes in an optimal way so as to increase revenues and net income, and improve our cash flow. Beginning in 2011 we increased operating expenses primarily in two areas, the first by hiring additional sales personnel, and the second by building a new information technology (IT) infrastructure system, the cost of which has been part of selling, general and administrative expense. In 2011, we began to distribute products under the Crystal Rock Office® brand and commenced a hiring effort to increase our sales force substantially.By the middle of 2013, we had achieved limited office products growth, reduced our sales force and made an acquisition of an office products business in our market area that had higher annual sales in that line of business than we did. The development of our enhanced IT infrastructure system has also been more costly and difficult than we expected.We have been working to build an enhanced system for customer relationship management (CRM) using the well-known platform Salesforce.com, a platform we originally intended to use for all of our CRM needs, including sales, our route system, and customer service.As originally devised, our strategy would have involved replacing our existing route system software with this platform, but difficulties encountered in making the different software systems compatible have pushed this plan back and resulted in operating inefficiencies over the past two years.We assessed the issues involved in this installation and, by late 2013, decided not to proceed with this project since it was not fulfilling our expectations.We were also not satisfied with the status of our Crystal Rock Office® brand website for online ordering of office products, and believe that software obtained in the acquisition will give us a stronger online platform from which to operate and grow our business going forward. We are working to control our expenses by scaling back our development and deferring some of our IT investment until revenues stabilize and increase, but there can be no assurance that we can manage these changes in an optimal way so as to increase revenues and net income, and improve our cash flow. 13 Acquisitions may disrupt our operations or adversely affect our results. We regularly evaluate opportunities to acquire other businesses.The expenses we incur evaluating and pursuing acquisitions could have a material adverse effect on our results of operations.If we acquire a business, we may be unable to manage it profitably or successfully integrate its operations with our own.Moreover, we may be unable to realize the financial, operational, and other benefits we anticipate from these acquisitions.Competition for future acquisition opportunities in our markets could increase the price we pay for businesses we acquire and could reduce the number of potential acquisition targets.Further, acquisitions may involve a number of special financial and business risks, such as: ● charges related to any potential acquisition from which we may withdraw; ● diversion of our management’s time, attention, and resources; ● decreased utilization during the integration process; ● loss of key acquired personnel; ● increased costs to improve or coordinate managerial, operational, financial, and administrative systems, including compliance with the Sarbanes-Oxley Act of 2002; ● dilutive issuances of equity securities, including convertible debt securities; ● the assumption of legal liabilities; ● amortization of acquired intangible assets; ● potential write-offs related to the impairment of goodwill; ● difficulties in integrating diverse corporate cultures; and ● additional conflicts of interests. We rely upon a single software vendor that supplies the software for our route accounting system. Our route accounting system is essential to our overall administrative function and success.An extended interruption in servicing the system could result in the inability to access information.Limited or no access to this information would likely inhibit the distribution of our products and the availability of management information, and could even affect our compliance with public reporting requirements.Our software vendor has a limited number of staff possessing the proprietary information pertaining to the operation of the software.Changes in personnel or ownership in the firm might result in disruption of service.Such changes would be addressed by retaining a new vendor to service the existing software or purchasing a new system.However, any of these events could have a material adverse impact on our operations and financial condition. We face competition from companies with far greater resources than we have. In addition, methods of competition in the distribution of home and office refreshment products continue to change and evolve. If we are unable to meet these changes, our business could be harmed. 14 We operate in highly competitive markets.The principal methods of competition in the markets in which we compete are distribution capabilities, brand recognition, quality, reputation, and price.We have a significant number of competitors in our traditional water market, some of which have far greater resources than us.Among our principal competitors are Nestlé Waters North America, large regional brands owned by private groups, and local competitors in the markets that we serve.As we have expanded our product lines, most notably single serve coffee, we have become competitive with other businesses.These include large national and regional office supply companies and retail store chains.Price reductions and the introduction of new products by our competitors can adversely affect our revenues, gross margins, and profits. Our industry has also been affected by the increasing availability of water coolers in discount retail outlets.This has negatively affected our rental revenue stream in recent years as more customers choose to purchase coolers rather than rent them.The reduction of rental revenue has been somewhat offset by the increase in coolers that we sell, although not to the extent that rentals have declined. We do not expect retail sales to replace rentals completely because we believe that the purchase option does not provide the quality and service that many customers want.However, third party retail cooler sales may continue to negatively impact our rental revenues in the future. We depend upon maintaining the integrity of our water sources and manufacturing process.If our water sources or bottling processes were contaminated for any reason, our business would be seriously harmed. Our ability to retain customers and the goodwill associated with our brands is dependent upon our ability to maintain the integrity of our water resources and to guard against defects in, or tampering with, our manufacturing process.The loss of integrity in our water sources or manufacturing process could lead to product recalls and/or customer illnesses that could materially adversely affect our goodwill, market share and revenues.Because we rely upon natural spring sites for sourcing some of our water supply, acts of God, such as earthquakes, could alter the geologic formation of the spring sites, constricting or even contaminating water flow. In addition, we do not own any of our water sources.Although we believe the long term rights to our spring and municipal sources are well secured, any dispute over these rights that resulted in prolonged disruption in supply could cause an increase in cost of our product or shortages that would not allow us to meet the market demand for our product. The bottled water industry is regulated at both the state and federal level.If we are unable to continue to comply with applicable regulations and standards in any jurisdiction, we might not be able to sell our products in that jurisdiction, and our business could be seriously harmed. The FDA regulates bottled water as a food.Our bottled water must meet FDA requirements of safety for human consumption, labeling, processing and distribution under sanitary conditions and production in accordance with FDA “good manufacturing practices.”In addition, all drinking water must meet Environmental Protection Agency standards established under the Safe Drinking Water Act for mineral and chemical concentration and drinking water quality and treatment, which are enforced by the FDA.We also must meet state regulations in a variety of areas.These regulations set standards for approved water sources and the information that must be provided and the basis on which any therapeutic claims for water may be made.We have received approval for our drinking water in Connecticut, Massachusetts, New Hampshire, New Jersey, New York, Rhode Island and Vermont.However, we can give no assurance that we will receive such approvals in the future. Legislative and executive action in state and local governments banning the use of municipal funds for purchasing bottled water, enacting local taxes on bottled water or water extraction, and restricting water withdrawal and usage rights from public and private sources could adversely affect our business and financial results. 15 Recent initiatives have taken place in several major cities regarding bottled water, principally the smaller sizes sold in stores to retail consumers.Regulations have been proposed in some localities that would ban the use of public funds to purchase bottled water, enact local taxes on bottled water or water extraction, and restrict the withdrawal of water from public and private sources.These actions are purportedly designed to discourage the use of bottled water due in large part to concerns about the environmental effects of producing and discarding large numbers of plastic bottles.In developing these stories, local and national media have reported on the growth of the bottled water industry and on the pros and cons of consuming bottled water as it relates to solid waste disposal and energy consumption in manufacturing, as well as conserving the supply of water available to the public. We believe that the adverse publicity associated with these reports is generally aimed at the retail, small bottle segment of the industry that is now a minimal part of our business, and that our customers can readily distinguish our products from the retail bottles that are currently the basis for concern in some areas.Our customers typically buy their water in reusable five-gallon containers that are placed on coolers and reused many times.Only approximately 4% of our total sales is from water sold in single serve packages.In addition, we continue to take steps to “green” our business by means of solar electricity generation, high efficiency lighting, no-idling and other driving policies, and the use of biodiesel. While we believe that to date we have not directly experienced any adverse effects from these concerns, and that our products are sufficiently different from those under scrutiny, there is no assurance that adverse publicity about any element of the bottled water industry will not affect consumer behavior by discouraging buyers from buying bottled water products generally.In that case, our sales and other financial results could be adversely affected. Our Company is significantly leveraged.Over the years, we have borrowed substantial amounts of money to finance acquisitions.If we are unable to meet our debt service obligations to our senior and subordinated lenders, we would be in default under those obligations, and that could hurt our business or even result in foreclosure, reorganization or bankruptcy. At October 31, 2013 and 2012, our outstanding senior debt was $10,083,000 and $9,566,000, respectively, and our outstanding subordinated debt was $10,000,000 and $13,000,000 on the respective dates.The underlying loans are secured by substantially all of our assets.If we do not repay our indebtedness in a timely fashion, our secured creditors could declare a default and foreclose upon our assets, which would result in harmful disruption to our business, the sale of assets for less than their fully realizable value, and possible bankruptcy.We must generate enough cash flow to service this indebtedness until maturity. Fluctuations in interest rates could significantly increase our expenses.We will have significant interest expense for the foreseeable future, which in turn may increase or decrease due to interest rate fluctuations.To partially mitigate this risk, we have used swaps to establish fixed interest rates on 75% of our outstanding senior term debt. As a result of our large amount of debt, we may be perceived by banks and other lenders to be highly leveraged and close to our borrowing ceiling.Until we repay some of our debt, our ability to access additional capital may be limited.In turn, that may limit our ability to finance transactions and to grow our business.In addition, our senior credit agreement limits our ability to incur incremental debt without our lender’s permission. 16 Our senior credit agreement contains numerous covenants and restrictions that affect how we conduct our business. Fluctuations in the cost of essential raw materials and commodities, including fuel costs, for the manufacture and delivery of our products could significantly impact our business. Bottle manufacturers use plastic and other petroleum-based products for the manufacturing of our bottles.Increases in the cost of petroleum will likely have an impact on our bottle costs. We rely on trucking to receive raw materials and transport and deliver our finished products.Consequently, the price of fuel significantly impacts the cost of our products.We purchase our own fuel for our Home and Office delivery and use third parties for transportation of raw materials and finished goods between our warehouses.While volume purchases can help control erratic fuel pricing, market conditions ultimately determine the price. In the past, we have experienced substantial market fluctuation of fuel prices. However, when fuel prices have increased, we have been able to establish a fuel adjustment charge for our customers that covered the incremental rising cost of fuel. When fuel prices have decreased, they have not decreased enough to offset the incremental fuel cost over what we considered our “base” level for fuel cost. The risk remains that we may not be able to use fuel price adjustments to cover the cost of fuel increases in a volatile market for petroleum products, which could adversely affect our profitability.Further, limitations on the supply or availability of fuel could inhibit our ability to get raw materials and distribute our products, which in turn could have an adverse affect on our business. A significant portion of our sales is derived from coffee.The supply and price of coffee may be limited by climate, by international political and economic conditions, and by access to transportation, combined with consumer demand.An increase in the wholesale price of coffee could result in a reduction in our profitability.If our ability to purchase coffee were impaired by a market shortage, our sales might decrease, which would also result in a reduction of profitability. We have a limited amount of bottling capacity.Significant interruptions of our bottling facilities could adversely affect our business. We own three bottling facilities, and also contract with third parties, to bottle our water.If any of these facilities were incapacitated for an extended period of time, we would likely have to relocate production to an alternative facility.The relocation and additional transportation could increase the cost of our products or result in product shortages that would reduce sales.Higher costs and lower sales would reduce profitability. Our business has been and may continue to be affected from time to time by extremes of weather, which may adversely affect our business. While changing weather is a constant in our market area, we experienced extreme weather events in 2011 and 2012 that affected sales in those years and beyond.In late August 2011, Tropical Storm Irene caused considerable, widespread damage in parts of our market area. Flooding and resulting road damage reduced our ability to service customers in Vermont and Northern New York. In addition, our costs increased to access our springs and ship products.Subsequently, parts of Connecticut and Massachusetts experienced a major snowstorm in late October 2011, shutting off power and reducing access in some parts of those states for more than a week, with resulting service interruptions and operating cost increases in those areas.More recently, in late October 2012, Hurricane Sandy caused significant destruction in the coastal Connecticut, New York City, and northern New Jersey portions of our market area.Again, our customer service was interrupted, and we incurred extra costs.The effects of extreme weather like these storms is difficult to quantify because of other variables, but in general these disruptions were temporary and without permanent effects on our business.However, the cumulative effect of extremely adverse weather is not favorable to our business. 17 Our customer base is located in New England, New York and New Jersey.If there were to be a material decline in the economy in these regions, our business would likely be adversely affected. Essentially all of our sales are derived from New England, New York and New Jersey.We believe that the economic recession experienced in these areas, particularly in 2008 and 2009, adversely affected our financial results, and these regions are still experiencing a variety of adverse effects from the recession.Continued adverse effects in the regional economies, or a significant negative change in the economy of any of these regions, changes in consumer spending in these regions, or the entry of new competitors into these regional markets, among other factors, could result in a decrease in our sales and, as a result, reduced profitability. Our business is seasonal, which may cause fluctuations in our stock price. Historically, the period from June to September represents the peak period for sales and revenues due to increased consumption of beverages during the summer months in our core Northeastern United States markets.Warmer weather in our geographic markets tends to increase water sales, and cooler weather tends to decrease water sales.To the extent that our quarterly results are affected by these patterns, our stock price may fluctuate to reflect them. ITEM 1B. UNRESOLVED STAFF COMMENTS. ` None. ITEM 2. PROPERTIES. As part of our Home and Office delivery operations, we have entered into or assumed various lease agreements for properties used as distribution points and office space.The following table summarizes these arrangements and includes our bottling facilities: 18 Location Lease expiration Sq. Ft. Annual Rent Williston, VT June 2019 Bow, NH May 2015 Rochester, NY January 2017 Buffalo, NY September 2021 Syracuse, NY October 2017 Halfmoon, NY October 2016 Plattsburgh, NY Month-to-month Watertown, CT* October 2016 Stamford, CT October 2020 White River Junction, VT May 2014 Watertown, CT Month-to-month Groton, CT June 2014 Canton, MA October 2019 Middlebury, CT February 2016 Watertown, CT September 2014 * Corporate headquarters All locations are used primarily for warehousing and distribution and have limited office space for location managers and support staff.The exception is our headquarters in Watertown, Connecticut location, which has a substantial amount of office space for sales, accounting, information systems, customer service, and general administrative staff. We expect to renew leases that are expiring over the next twelve months with similar terms. The landlord for the buildings in Stamford and the headquarters in Watertown, Connecticut is a trust with which Henry, John, and Peter Baker, and Ross Rapaport are affiliated.We believe that the rent charged under these leases is not more than fair market rental value. We expect that these facilities will meet our needs for the next several years. ITEM 3. LEGAL PROCEEDINGS. None. ITEM 4. MINE SAFETY DISCLOSURE None. 19 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock is traded on the NYSE MKT under the symbol CRVP.The table below indicates the range of the high and low daily closing prices per share of Common Stock as reported by the exchange. Fiscal Year Ended October 31, 2013 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended October 31, 2012 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The last reported sale price of our Common Stock on the NYSE MKT on January 17, 2014 was $1.07 per share. As of that date, we had 344 record owners and believe that there were approximately 1,560 beneficial holders of our Common Stock. No dividends have been declared or paid to date on our Common Stock.Our senior credit agreement prohibits us from paying dividends without the prior consent of the lender.It is unlikely that we will pay dividends in the foreseeable future. 20 Issuer Purchases of Equity Securities The following table summarizes the stock repurchases, by month, that were made during the fourth quarter ended October 31, 2013. Issuer Purchases of Equity Securities Total Number of Shares Purchased Average Price Paid per Share (1) Total Number of Shares as Part of a Publicly Announced Program (2) Maximum Expenditure that May Yet be used for Purchases Under the Program (2) August 1-31 - - - $ September 1-30 - - - October 1-31 $ Total $ Includes transaction costs. On May 14, 2012 we announced a program to repurchase up to $500,000 of our common stock.There is no expiration date for the plan to repurchase additional shares and the dollar limit may not be reached. 21 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following Management’s Discussion and Analysis (MD&A) is intended to help the reader understand our Company.The MD&A should be read in conjunction with our consolidated financial statements and the accompanying notes.This overview provides our perspective on the individual sections of the MD&A, as well as a few suggestions for reading these pages.The MD&A includes the following sections: ■ Business Overview — a brief description of fiscal year 2013. ■ Results of Operations — an analysis of our consolidated results of operations for the two years presented in our consolidated financial statements. ■ Liquidity and Capital Resources — an analysis of cash flows, sources and uses of cash, and contractual obligations and a discussion of factors affecting our future cash flow. ■ Critical Accounting Policies — a discussion of accounting policies that require critical judgments and estimates.Our significant accounting policies, including the critical accounting policies discussed in this section, are summarized in the notes to the accompanying consolidated financial statements. Business Overview Sales were slightly lower and our business was less profitable for fiscal 2013 than in fiscal 2012.This continued a trend of lower operating income, net income and cash flow from fiscal 2010 to fiscal 2013.Among the factors that contributed to this continuing trend were competition and our response to competitive factors, as well as ongoing operational issues and less controllable factors such as adverse weather conditions and environmental and political issues.The 2013 decrease in sales was largely due to a decrease in combined coffee and refreshment product sales and a decrease in equipment rentals year over year, despite higher water and office products sales. For our fiscal year ended October 31, 2012, we determined our goodwill was impaired (a non-cash charge) in the amount of $19,967,000, which materially reduced our income from operations and net income to losses.We did not have such a loss in 2013 but, net of the effect of the impairment, we were less profitable than in 2012. In the past, we have discussed the impact of competition and operational initiatives on results of operations.Continued competitive pressures were the principal reason for lower sales in 2013. We continued to incur higher sales and administrative costs in an effort to build our sales organization and information technology infrastructure.However, as discussed above under “Business−Products−Office Products Line,” in fiscal 2013 we determined that the effort to build out our salesforce and IT infrastructure was not yielding the desired results, and we decided to re-focus our effort. Accordingly, we completed the acquisition of Universal Business Equipment Corp. later in 2013. In addition to accelerating our expansion into the office products category,we feel this acquisition also brought valuable resources to our sales and IT organizations.As a result, we believe that we are better positioned to build on our customer relationships and internet capabilities. 22 In fiscal 2013 we continued to de-leverage the Company.We paid down $3 million of subordinated debt and re-financed our senior line of credit so that, as of October 31, 2013, we continued to have adequate cash on hand and borrowing capacity. The market area in which we operate has an uncertain economic environment.While we have created opportunities that we expect will result in increased sales, we anticipate cost pressures related to commodities affecting our business, most notably fuel and coffee, as we continue to build our brands. Results of Operations Fiscal Year Ended October 31, 2013 Compared to Fiscal Year Ended October 31, 2012 Sales Sales for fiscal year 2013 were $70,981,000 compared to $71,122,000 for 2012, a decrease of $141,000 or 1%.Sales attributable to acquisitions in fiscal year 2013 were $1,546,000. Net of acquisitions, sales decreased 2%. The comparative breakdown of sales is as follows: Product Line (in 000’s $) (in 000’s $) Difference (in 000’s $) % Diff. Water $ $ $ 1 % Coffee ) (5 %) Refreshment ) (1 %) Equipment Rental ) (3 %) Other 16 % Total $ $ $ ) (1 %) Water – The increase in sales is due to an acquisition completed at the beginning of the year.Net of the acquisition, sales would have decreased 1%. Water sales volume increased 1% as a result of the acquisition while pricing was essentially the same. Coffee – There was a 3% decrease in sales of single-serve coffee, to $10,962,000 from $11,276,000, despite an increase of 17% in our Cool Beans® pod sales.Cool Beans® made up 8% of the category in 2013.There was also an 8% decrease in sales of our traditional coffee products for office and food service brewers.In general, coffee sales declined as a result of strong competition in the marketplace, as well as a changing customer preferences.Acquisitions did not materially affect this category in 2013 compared to 2012. Refreshment – A decrease in soft drink, cup, and single serve water sales more than offset increased sales of coffee refreshment products. Equipment Rental – The decrease in equipment rental revenue in fiscal year 2013 compared to the prior year was a result of a 3% increase in average units in the field while average rental price decreased 6%.Net of the acquisition, rental income decreased 1%. 23 Other – The increase is attributable to sales of office products which increased 57%.Part of the increase in office products sales was due to the acquisition of Universal Business Equipment Corp. in the final month of the year.Net of the acquisition, sales of office products increased 19%. Fees that are charged to offset energy costs for delivery and freight, raw materials, and bottling operations decreased 15% based on the market price of diesel fuel. Gross Profit/Cost of Goods Sold Gross profit increased $69,000 in fiscal year 2013 compared to 2012, to $36,714,000 from $36,645,000.Gross profit as a percentage of sales was 52% for both years.The slight increase in gross profit was attributable to higher water sales and lower service costs as well as higher office products sales.Factors that negatively impacted gross profit in 2013 were lower sales in other product lines and a decrease in fuel adjustment charges that are charged to offset energy costs for delivery and freight, raw materials, and bottling operations. Cost of goods sold includes all costs to bottle water, costs of purchasing and receiving products for resale (including freight), as well as costs associated with product quality, warehousing and handling costs, internal transfers, and the repair and service of rental equipment, but does not include the costs of distributing our product to our customers.We include distribution costs in selling, general, and administrative expense, and the amount is reported below.Other companies may include distribution costs in their cost of goods sold, in which case, on a comparative basis, such other companies may have a lower gross margin as a result. Income (loss) from Operations/Operating Expenses Income from operations was $2,790,000 compared a loss from operations of $16,635,000 in 2012, an improvement of $19,425,000.The most significant component of improvement was the goodwill impairment of $19,967,000 recorded in 2012.There was no such impairment in 2013.Total operating expenses decreased to $33,924,000 for the year, from $53,280,000 the prior year, a decrease of $19,356,000. Selling, general and administrative (SG&A) expenses were $32,185,000 in fiscal year 2013 and $31,152,000 in 2012, an increase of $1,033,000, or 3%.Of total SG&A expenses: ● Route sales costs increased 7%, or $916,000, to $14,815,000 in fiscal year 2013 from $13,899,000 in fiscal year 2012, primarily related to higher labor, fuel, and vehicle costs.Included as a component of route sales costs are total direct distribution related costs which increased $948,000, or 7%, to $14,141,000 in fiscal year 2013 from $13,193,000 in fiscal year 2012, primarily as a result of higher labor, fuel, and vehicle costs; ● Selling costs decreased 9%, or $480,000, to $4,574,000 in fiscal year 2013 from $5,054,000 in fiscal year 2012. The lower costs were attributable to reducing staff while re-assessing the Company’s sales strategy; ● Administrative costs increased 5%, or $597,000, to $12,796,000 in fiscal year 2013 from $12,199,000 in fiscal year 2012. The increase was mostly attributable to higher labor costs in support of our IT infrastructure. Advertising expenses decreased to $773,000 in fiscal year 2013 from $1,251,000 in 2012, a decrease of $478,000, or 38%. The decrease in advertising costs is primarily related to a decrease in agency costs and internet and Yellow Pages advertising. 24 Amortization increased $19,000, or 2%, to $999,000 in fiscal year 2013 from $980,000 in 2012.Amortization is attributable to intangible assets that were acquired as part of acquisitions in recent years. There was a gain from the sale of miscellaneous assets in fiscal year 2013 of $32,000 compared to a gain on the sale of assets of $71,000 in fiscal year 2012.These were sales of miscellaneous assets no longer used in the course of business. As of October 31, 2013, considering qualitative factors, we concluded it is more likely than not that the fair value of the Company is greater than its carrying amount; therefore performing the two-step goodwill impairment test was not necessary (Step 0).In performing this qualitative assessment we considered factors including, but not limited to, the following: ● Macroeconomic conditions including the general economic conditions, limitations on accessing capital, and other developments in equity and credit markets ● Industry and market considerations including any deterioration in the environment in which we operate, an increased competitive environment, a decline in market-dependent multiples or metrics, a change in the market for our products or services, or a regulatory or political development ● Cost factors such as increases in raw materials, labor, or other costs that have a negative effect on earnings and cash flows ● Overall financial performance including negative or declining cash flows or a decline in actual or planned revenue or earnings compared with actual and projected results of relevant prior periods ● Other relevant entity-specific events such as changes in management, key personnel, strategy, or customers; or litigation ● Whether a sustained decrease in share price had occurred. In fiscal year 2012, we incurred an impairment loss of $19,967,000.The impairment loss was a non-cash charge and was a result of the assessment of our goodwill as of October 31, 2012.Goodwill had been recorded for acquisitions from 1996 through 2009.The assessment of the carrying value of goodwill is a two step process.In step one, the fair value of the Company is determined, using a weighted average of three different approaches:quoted stock price (a market approach), value comparisons to publicly traded companies (see note 1) believed to have comparable reporting units (a market approach), and discounted net cash flow (an income approach).These approaches provide a reasonable estimation of the value of the Company and take into consideration the Company’s 1 These were the companies used in the year marked: Company Name Exchange Symbol Coca-Cola Bottling Co., Consolidated NYSE COKE X Farmer Bros. Co. NASDAQ FARM X Green Mountain Coffee Roasters, Inc. NASDAQ GMCR X a-Monster Beverage Corp. NASDAQ HANS X Coca-Cola Enterprises, Inc. NYSE MNST X National Beverage Corp. NASDAQ FIZZ X Cott Corporation Toronto BCB X Coffee Holding Co., Inc. NASDAQ JVA X Dr. Pepper Snapple Group, Inc. NYSE DPS X Leading Brands, Inc. NASDAQ LBIX X Primo Water Corporation NASDAQ PRMW X 25 thinly traded stock and concentrated holdings, market comparable valuations, and expected results of operations.We used the following percentages for the weighted average of the three different approaches in fiscal year 2012: Quoted stock price 20% Value comparisons to publicly traded companies 20% Discounted net cash flow 60% The resulting estimated fair value is then compared to the Company’s equity value.Our step one assessment as of October 31, 2012 indicated that goodwill on our books may be impaired when we determined the Company’s fair value was less than the Company’s equity as of the valuation date. When an impairment was indicated as of October 31, 2012, we used step two to determine the amount of the impairment. In that process we allocated the estimated fair value to all of the assets and liabilities of the Company (including unrecognized intangible assets) as if the Company had been acquired in a business combination using the estimated fair value as the price paid.We then recognized impairment in the amount by which the carrying value of goodwill exceeded the implied fair value of goodwill as determined in the allocation. In establishing fair market valuations in both step one and step two of the goodwill impairment testing process, the Company assumed a nontaxable hypothetical transaction considering the feasibility of an acquisition structure and whether the assumed structure would result in the highest and best use and would provide maximum value to the seller, including consideration of related tax implications. Impairment was primarily the result of a decline in estimate fair value resulting from the income approach which relies on a discounted cash flow analysis of the Company’s projected cash flows as well as an analysis of comparable “guideline” companies. These valuations are reflective of the competitive business environment that the Company operates in. In addition, as mentioned above, the Company has undertaken operating initiatives to increase its competitive advantage over the long term. These initiatives have increased operating expenses prior to generating anticipated sales which negatively impacted cash flow in the early years of the analysis. Other Expense, Income Taxes, and Income (Loss) before Income Taxes Interest expense was $1,867,000 for fiscal year 2013 compared to $2,181,000 for fiscal year 2012, a decrease of $314,000.The decrease is primarily attributable to lower outstanding debt, particularly subordinated debt. Income before income taxes of $917,000 in fiscal year 2013 compared to a loss before income taxes in fiscal year 2012 was $18,821,000, an improvement of $19,738,000.Aside from the impairment charge, operating results declined by $229,000 from 2012 to 2013 as result of lower sales and higher operating costs. Income tax expense for 2013 of $346,000 compares to a tax benefit for fiscal year 2012 of $343,000 and resulted in an effective tax rate of 38% in 2013 and (2%) in 2012. The tax benefit in 2012 is a result of the write-off of goodwill that resulted in the reversal of a deferred tax liability. The lower effective tax rate in 2012 is attributable to the exclusion of a portion of the impairment loss related to nondeductible goodwill from the determination of income taxes. 26 Net Income (Loss) Net income for 2013 was $571,000 compared to a net loss in fiscal year 2012 of $18,478,000, an improvement of $19,049,000.As noted above, the most significant component of the net loss in 2012 was goodwill impairment of $19,967,000.Aside from the impairment charge, earnings were lower as a result of lower sales and higher operating costs. The net income and loss in the respective years was completely attributable to continuing operations. In 2013, weighted average number of shares of Common Stock outstanding was 21,372,000 (basic and diluted) resulting in net income of $.03 per share. Based on the weighted average number of shares of Common Stock outstanding of 21,384,000 (basic and diluted), loss per share in 2012 was $.86 per share.This was an improvement of $.89 per share. We terminated two (one hedged, one unhedged) interest rate hedge swap agreements during 2013 and entered into a new one. The net effect of the resulting swapped transactions was $50,000 in unrealized gains in 2013 compared to $170,000 of unrealized gains in 2012, net of reclassification adjustments and taxes.The decrease in unrealized gains during the year has been recognized as an adjustment to net income (loss) to arrive at comprehensive income as defined by the applicable accounting standards. 27 Liquidity and Capital Resources As of October 31, 2013, we had working capital of $6,725,000 compared to $6,903,000 as of October 31, 2012, a decrease of $178,000.The decrease in working capital is primarily attributable to cash used for an acquisition in the fourth quarter and lower net income after considering the impairment charge in 2012. This was partially offset by a decrease in the current portion of long term debt as a result of the restructuring of the Company’s long term debt and the repayment of the subordinated debt, a portion of which had been classified as current debt in anticipation of payment, was funded largely from the long term senior debt facility. Net cash provided by operating activities was $4,515,000 in 2013 compared to $4,110,000 in 2012, an increase of $405,000.The increase is reflective of favorable working capital changes. We use cash provided by operations to repay debt and fund capital expenditures.In fiscal year 2013, we used $4,673,000 for repayment of debt. This was $1,959,000 more than we paid in 2012.We used $1,070,000 less for capital expenditures in 2013 than in 2012. The decrease was a result of less need for coolers and brewers. On March 13, 2013, we amended our Credit Agreement to renew the line of credit and restructure our term loan.Our Agreement with the Bank obligated us to $11,000,000 of debt in the form of a term note to refinance the previous senior term debt, line of credit, and to fund re-payment of a portion of our outstanding subordinated debt. A reconciliation of the funds used from the restructure of the term loan is as follows: Previous term loan Repayment of subordinated debt Administrative and termination fees To fund operating cash and debt repayment Total term loan obligation With a portion of the proceeds from the senior debt re-financing above, we paid down $1,500,000 of the subordinated debt owed to Henry, Peter and John Baker. This followed a discretionary payment of $1,500,000 to the subordinated debt holders made in December 2012. Following the two payments, there was an aggregate remaining principal outstanding of $10,000,000 due by the amended maturity date of October 5, 2018. The interest rate on each of the subordinated notes is 12% per annum. Additionally, the Agreement includes a $5,000,000 revolving line of credit that can be used for the purchase of fixed assets, to fund acquisitions, to collateralize letters of credit, and for operating capital.As of October 31, 2013 we had an outstanding letter of credit of $1,466,000 on our line of credit resulting in $3,534,000 available to borrow from the facility as of that date. The Agreement amortizes the term debt over a five year period with 59 equal monthly installments of $130,952 and a final payment of $3,273,832 due in March 2018. The line of credit matures in March 2016.Subsequent to the refinancing, we have paid an additional $917,000 of scheduled senior debt. As of October 31, 2013 there was $10,083,000 of outstanding senior debt. 28 Under the Agreement, interest is paid at a rate of one-month LIBOR plus a margin determined by certain leverage ratios specified in the agreement.As of October 31, 2013, the Company had $2,521,000 of the term debt subject to variable interest rates.The one-month LIBOR was .18% on the last business day of October 2013 resulting in total variable interest rates of 2.68% and 2.43%, for the term note and the revolving line of credit, respectively, as of October 31, 2013. Our credit facility requires that we be in compliance with certain financial covenants at the end of each fiscal quarter.The covenants include senior debt service coverage as defined of greater than 1.25 to 1, total debt service coverage as defined of greater than 1 to 1, and senior debt to EBITDA of less than 2.50 to 1. As of October 31, 2013, we were in compliance with the financial covenants of our credit facility. The Agreement prohibits us from paying dividends without prior consent of the lender.The Company is prohibited from entering into other debt agreements without the Bank’s consent. As of October 31, 2013, we had an interest rate swap agreement with Bank of America in effect that was entered into at the time of the Agreement.The intent of the swap is to fix the interest rate on at least 75% of the outstanding amortizing balance on the term loan for three years.The swap fixes the interest rate for the swapped amount at 3.18% (.68% plus the applicable margin, 2.50%). An interest rate swap that fixed the rate on the term loan associated with the Previous Agreement matured on April 5, 2013. In addition, in conjunction with the refinancing discussed above, we paid $27,670 to settle two unhedged swaps associated with previous senior financing arrangements at the time of the Agreement. In addition to our senior and subordinated debt commitments, we have significant future cash commitments, primarily in the form of operating leases that are not reported on the balance sheet.These operating leases are described in Note 15 to our Audited Consolidated Financial Statements. The following table sets forth our contractual commitments as of October 31, 2013: Payment due by Period (2) Contractual Obligations Total 2015-2016 2017-2018 After 2018 Debt $ - Interest on Debt (1) - Operating Leases Licensing Fees - - - Total $ Interest based on 75% of outstanding senior debt at the hedged interest rate discussed above, 25% of outstanding senior debt at a variable rate of 2.27% and subordinated debt at a rate of 12%. Customer deposits have been excluded from the table.Deposit balances vary from period to period with water sales but future increases and decreases in the balances are not accurately predictable.Deposits are excluded because, net of periodic additions and reductions, it is probable that a customer deposit balance will always be outstanding as long as the business operates. As of the date of this Annual Report on Form 10-K, we have no other material contractual obligations or commitments. Factors Affecting Future Cash Flow Generating cash from operating activities and access to credit is integral to the success of our business.We continue to generate cash from operating activities to service scheduled debt repayment and fund capital expenditures.In addition, we have capacity to borrow from our acquisition line of credit for capital expenditures and acquisitions.We also lease a significant amount of our vehicles and all of our buildings. 29 Adverse economic conditions in recent years have negatively impacted many businesses financial performance and restricted credit availability.In addition, we do not think that the economy in our region has fully recovered from the recession that started in 2008. The competitive landscape created by the economic environment has eroded our margin over that time. This has resulted in expansion of our product lines and our distribution scheduling. We anticipate that changes to our business will be successfully implemented. However, no assurance can be given that we will be profitable in the future and that the economic environment will not adversely affect our cash flow and results of operations or that we will have adequate access to credit. Factors Affecting Quarterly Performance Our business and financial trends vary from quarter to quarter based on, but not limited to, seasonal demands for our products, climate, and economic and geographic trends.Consequently, results for any particular fiscal quarter are not necessarily indicative, through extrapolation, or otherwise, of results for a longer period. In the past year we have experienced weather related events that have influenced quarterly performance.Although weather is always variable, we feel this year’s extremes, and their far reaching effects, are an aberration in the region. Critical Accounting Policies Our consolidated financial statements are prepared in accordance with generally accepted accounting principles.Preparation of the statements in accordance with these principles requires that we make estimates, using available data and our judgment for such things as valuing assets, accruing liabilities, and estimating expenses.We believe that the estimates, assumptions and judgments involved in the accounting policies described below have the greatest potential impact on our consolidated financial statements, so we consider these to be our critical accounting policies and estimates. Because of the uncertainty inherent in these matters, actual results could differ from the estimates we use in applying the critical accounting policies. We base our ongoing estimates on historical experience and other various assumptions that we believe to be reasonable under the circumstances. Accounts Receivable – Allowance for Doubtful Accounts We routinely review our accounts receivable, by customer account aging, to determine if the amounts due are collectible based on information we receive from the customer, past history, and economic conditions.In doing so, we adjust our allowance accordingly to reflect the cumulative amount that we feel is uncollectible.This estimate may vary from the proceeds that we actually collect.If the estimate is too low, we may incur higher bad debt expenses in the future resulting in lower net income.If the estimate is too high, we may experience lower bad debt expense in the future resulting in higher net income. Fixed Assets – Depreciation We maintain buildings, machinery and equipment, and furniture and fixtures to operate our business. We estimate the life of individual assets to allocate the cost over the expected life.The basis for such estimates is use, technology, required maintenance, and obsolescence.We periodically review these estimates and adjust them if necessary.Nonetheless, if we overestimate the life of an asset or assets, at a point in the future, we would have to incur higher depreciation costs and consequently, lower net income.If we underestimate the life of an asset or assets, we would absorb too much depreciation in the early years resulting in higher net income in the later years when the asset is still in service. 30 Goodwill – Intangible Asset Impairment We have acquired a significant number of companies.The excess of the purchase price over the fair value of the assets and liabilities acquired has been recorded as goodwill.If goodwill is not impaired, it would remain as an asset on our balance sheet at the value assigned in the acquisitions.If it is impaired, we would be required to write down the asset to an amount that accurately reflects its estimated implied value.If we elect not to perform a Step 0 assessment, the assessment of the carrying value of goodwill is a two step process. In step one, the fair value of the Company is determined, using a weighted average of three different approaches – quoted stock price (a market approach), value comparisons to publicly traded companies believed to have comparable reporting units (a market approach), and discounted net cash flow (an income approach).This approach provides a reasonable estimation of the value of the Company and takes into consideration the Company’s thinly traded stock and concentrated holdings, market comparable valuations, and expected results of operations.The resulting estimated fair value is then compared to its equity value. We completed a valuation of the Company performed as of October 31, 2012 and determined that goodwill was impaired. We performed a qualitative assessment (Step 0) to determine if a similar approach was required as of October 31, 2013. In conducting the assessment we considered what adverse or positive mitigating events and circumstances would significantly influence the valuation. Qualitative factors that we considered in the Step 0 assessment included, but were not limited to, macroeconomic conditions, industry and market conditions, cost factors, overall financial performance, other relevant entity-specific events and sustained declines in our share price We determined that is not more likely than not that the fair value of our reporting unit was less than the carrying value. On October 31, 2012 the step one assessment yielded the following fair value: Determined Controlling Minority Interest Value Value (a) Weighting Contribution Quoted Stock Price $ $ 20 % $ Guideline Companies $ $ 20 % $ Discounted Net Cash Flow $ $ 60 % $ Concluded Fair Value $ (a) Reflects application of the following control premiums: (1) 10% for the quoted stock price approach, (2) 10% for guideline approach, and (3) zero for the discounted net cash flow (DCF) approach. Guideline and DCF approaches also reflect addition of cash balance. The concluded fair value was less than the Company’s equity value as of October 31, 2012 by 3%. If the equity value exceeds the fair value in step one then step two estimates the fair value of the Company’s assets and liabilities (including unrecognized intangible assets). This value is then allocated among the assets and liabilities as if they had been acquired in a business combination and the estimated fair value was the price paid. 31 We relied, in part, on certain assumptions in making the valuation conclusion.If some or all of these assumptions change in the future, there may be a material impact on the valuation of the Company, which may result in an additional impairment of goodwill.These assumptions include, but are not limited to, the following: ■ We made certain assumptions in the calculation of discount rates, risk premiums, and capital structure weightings. However, changes in capital markets may significantly change these assumptions in the future. ■ We used our knowledge of the business, industry and economy to assemble financial projections including our plans to expand our product offerings.Unforeseen events that dramatically change such influential factors as the economy, environment, and weather may positively or negatively affect the accuracy of these projections. ■ Calculation of a control premium is a significant component in the assessment of goodwill. This is a common valuation technique that relies on assumptions based on equity markets, credit markets and the merger and acquisition environment and the availability of buyers. In step two, we then allocated the estimated fair value to all of the assets and liabilities of the Company (including unrecognized intangible assets) as if the Company had been acquired in a business combination and the estimated fair value was the price paid. The amount of impairment recognized was the difference the carrying value of goodwill exceeded the implied value of goodwill as determined in this allocation. In addition to the assumptions we made in the valuation process during step one, we used important resources and made assumptions in step two in order to allocate fair value. These include but are not limited to: ■ We relied on our experience in the industry and knowledge of the business to assign value to tangible and intangible assets such as customer relationships, workforce, contracts (leases), royalties and fixed assets. ■ Our ability to interpret data from other companies and valuations as well as publicly available economic reports. ■ Consideration and use of several commonly used valuation models such as Cost, Market and Income Approaches as well as Discounted cash Flow Analysis, Relief-from-Royalty, Excess Earnings Method, and Avoided Loss of Income Method and weighted average models (weighted average cost of capital and weighted average return on assets) to obtain and verify valuations and allocate them accordingly. In establishing fair market valuations in both step one and step two of the goodwill impairment testing process, the Company assumed a nontaxable hypothetical transaction considering the feasibility of an acquisition structure and whether the assumed structure would result in the highest and best use and would provide maximum value to the seller, including consideration of related tax implications. Income Taxes We recognize deferred tax assets and liabilities based on temporary differences between the financial statement carrying amount of assets and liabilities and their corresponding tax basis.The valuation of these deferred tax assets and liabilities is based on estimates that are dependent on rate and time assumptions.If these estimates do not prove to be correct in the future, we may have over or understated income tax expense and, as a result, earnings. 32 Financial Accounting Standards Board (“FASB”) guidance clarifies the criteria that an individual tax position must satisfy for some or all of the benefits of that position to be recognized in a company’s financial statements. The guidance prescribes a recognition threshold of more-likely-than-not, and a measurement attribute for all tax positions taken or expected to be taken on a tax return in order for those tax positions to be recognized in the financial statements. Off-Balance Sheet Arrangements We lease various facilities and equipment under cancelable and non-cancelable short and long term operating leases, which are described in Item 2 of this Annual Report on Form 10-K. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our Consolidated Financial Statements and their footnotes are set forth on pages F-1 through F-27. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our Chief Executive Officer and our Chief Financial Officer, and other members of our senior management team, have evaluated the effectiveness of our disclosure controls and procedures (as defined in Exchange Act Rules13a-15(e) and 15d-15(e)).Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures, as of the end of the period covered by this report, were adequate and effective to provide reasonable assurance that information required to be disclosed by us, including our consolidated subsidiary, in reports that we file or submit under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, and that information we are required to disclose in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our Chief Executive and Chief Financial officers, as appropriate to allow timely decisions regarding required disclosure. The effectiveness of a system of disclosure controls and procedures is subject to various inherent limitations, including cost limitations, judgments used in decision making, assumptions about the likelihood of future events, the soundness of internal controls, and fraud. Due to such inherent limitations, there can be no assurance that any system of disclosure controls and procedures will be successful in preventing all errors or fraud, or in making all material information known in a timely manner to the appropriate levels of management. Internal Control Over Financial Reporting a) Management's Annual Report on Internal Control Over Financial Reporting 33 The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. Internal control over financial reporting is defined in Rule13a-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934 as a process designed by, or under the supervision of, the Company's principal executive and principal financial officers and effected by the Company's board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: • pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; • provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and • provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company's management assessed the effectiveness of the Company's internal control over financial reporting as of October 31, 2013. In making this assessment, the Company's management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO 1992) in Internal Control-Integrated Framework. Based on our assessment, management concluded that, as of October 31, 2013, the Company's internal control over financial reporting is effective based on those criteria. This Annual Report on Form 10-K does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this Annual Report on Form 10-K. b) Changes in Internal Control Over Financial Reporting No change in our internal control over financial reporting occurred during the fiscal quarter ended October 31, 2013 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION. None. 34 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The information required by this Item is incorporated by reference to the sections captioned “Directors,” “Our Executive Officers,” “Section 16(a) Beneficial Ownership Reporting Compliance,” “Corporate Governance” and “Committees of the Board of Directors” in our 2014 proxy statement to be filed with the SEC within 120 days after the end of our fiscal year ended October 31, 2013. ITEM 11. EXECUTIVE COMPENSATION. The information required by this Item is incorporated by reference to the sections captioned “Compensation of Executive Officers” and “Compensation of Non-Employee Directors” in our 2013 proxy statement to be filed with the SEC within 120 days after the end of our fiscal year ended October 31, 2013. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. Securities Authorized for Issuance Under Equity Compensation Plans. The following table sets forth certain information as of October 31, 2013 about shares of our Common Stock that may be issued upon the exercise of options and other rights under our existing equity compensation plans and arrangements, divided between plans approved by our stockholders and plans or arrangements that were not required to be and were not submitted to our stockholders for approval. Equity Compensation Plan Information (a) (b) (c) Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of Securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)). Equity compensation plans approved by security holders Equity compensation plans not approved by security holders -0- - -0- Total Additional information required by this Item is incorporated by reference to the section captioned “Security Ownership of Certain Beneficial Owners and Management” in our 2014 proxy statement to be filed with the SEC within 120 days after the end of our fiscal year ended October 31, 2013. 35 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. The information required by this Item is incorporated by reference to the section captioned “Corporate Governance” in our 2014 proxy statement to be filed with the SEC within 120 days after the end of our fiscal year ended October 31, 2013. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES. The information required by this Item is incorporated by reference to the sections captioned “Independent Registered Public Accounting Firm Fees” and “Pre-Approval Policies and Procedures” in our 2014 proxy statement to be filed with the SEC within 120 days after the end of our fiscal year ended October 31, 2013. 36 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. a) The following documents are filed as part of this report: (1) Financial Statements Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of October 31, 2013 and 2012
